Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 4/7/2021.
In the Instant Amendment, Claims 1 and 13-15 have been amended; Claims 1 and 14 are independent claims. Claims 1-20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
OBJECTIONS TO THE DRAWINGS / SPECIFICATION:
Applicant is arguing in the remarks (page 10) that the Applicant submits a corrected paragraph [0092] of the Specification herewith. By this correction to the Specification, the Applicant respectfully submits that the objections to the Drawings and Specification have been resolved or otherwise rendered moot.
The Examiner respectfully submits that the Applicant simply further removed languages from the paragraph. However, the issues have not been resolved. Please see the Drawings and Specification sections below for the issues needed to be addressed.

REJECTION UNDER 35 U.S.C. § 112:
Applicant is arguing in the remarks (page 11) that claims 14-20 were rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. This rejection is respectfully traversed. Claim 14, from which Claims 15-20 depend, has been amended herein. The Applicant respectfully submits that, by this amendment, the § 112(a) rejection has been overcome or otherwise rendered moot. Accordingly, the Applicant respectfully requests that the § 112(a) rejection be withdrawn.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the amended claim 14 has addressed few 112(b) issues. However, the 112(a) issue has not been resolved. Thus, the 112(a) rejection is maintained.

Applicant is also arguing in the remarks (page 11) that claims 1 and 13-15 have been amended herein. The Applicant respectfully submits that, by these amendments, the § 112(b) rejections have been overcome or otherwise rendered moot. Accordingly, the Applicant respectfully requests that the § 112(b) rejection be withdrawn.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that while most of the 112(b) issues have been resolved and most of the 112(b) rejection are withdrawn, claim 14 is still not clear. The 112(b) rejection of claim 14 is maintained as presented below.

REJECTION UNDER 35 U.S.C. § 102:
Regarding claim 1, Applicant is arguing in the remarks (pages 11-15) that Kim neither contemplates the technical problems solved by embodiments as claimed, nor does it disclose a housing or a camera module with stepped structures….As shown above, at a minimum, the Office Action fails to establish that Kim discloses "a camera structure disposed in the space between the first plate and the 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Kim does disclose or teach wherein the camera housing structure (40) comprises a side surface facing a portion of the side member (150), the side surface having a first stepped structure (Figs. 5-7; para. 0061; there are a stepped structure 330/350 between side surfaces of 230 & 220 or side surfaces of 220 & 210), and wherein the portion (500) of the side member (150) has a second stepped structure formed to correspond to the first stepped structure (Figs. 5-10; para. 0061). For the reasons above, the Examiner respectfully submits that Kim does teach or disclose the features as claimed in claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the feature “at least one electronic component disposed through the first stepped structure at a periphery of the camera structure” as described in the specification (claim 14; para. 0092).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities: 
Para. 0092 recites “wherein the camera structure includes a camera housing structure (e.g., the camera housing structure 510 of FIG. 4) disposed between the first plate and the second plate….wherein the camera housing structure includes a side surface (e.g., the side surface 3103 of FIG. 4) facing the portion of the side member having a first stepped structure (e.g., the first stepped structure S1 of FIG. 4)”. 
This paragraph describes that the camera housing structure 510 includes a side surface (e.g., the side surface 3103 of FIG. 4), but the camera housing structure 510 does not include a side surface (e.g., the side surface 3103). Figure 4 clearly shows that the side surface 3103 is part of the electronic device 300. It appears there is a typographical error with the numbering “3103”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “at least one electronic component disposed through the first stepped structure at a periphery of the camera structure” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0092 of the specification merely recites a same phrase without providing sufficient materials to further guiding the readers of how at least one electronic component (para. 0098 “include at least one of an iris sensor, illuminance sensor, ultrasonic sensor, speaker device, microphone device, or ear jack assembly”) can be disposed through the first stepped structure (S1; Fig. 4) because the first stepped structure (S1; Fig. 4) is supposed to be seated to the corresponding stepped structure S2 (fig. 6). This would prevent the purposes of the least one electronic component. The specification fails to provide sufficient written description describing the feature as claimed.
Claims 15-20 are also rejected for being dependent of the base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “at least one electronic component disposed through the first stepped structure at a periphery of the camera structure”. When reading the claim in light of the specification, it is unclear how the at least one electronic component is disposed through the first stepped structure.  Paragraph 0092 of the specification merely recites a same phrase without providing sufficient materials to further guiding the readers of how at least one electronic component (para. 0098 “include at least one of an iris sensor, illuminance sensor, ultrasonic sensor, speaker device, microphone device, or ear jack assembly”) can be disposed through the first stepped structure (S1; Fig. 4) because the first stepped structure (S1; Fig. 4) is supposed to be seated to the corresponding stepped structure S2 (fig. 6). This would prevent the purposes of the least one electronic component. The scope of which the Applicants are looking for protection cannot be clearly determined. Thus, at the current state, the Examiner cannot clearly determine how the claim should be read for art rejection purposes. Thus, no prior art rejection currently is not provided until the scope is certain.
Claims 15-20 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20170351164).
Regarding claim 1, Kim teaches An electronic device, comprising:
a housing comprising a first plate, a second plate facing in a direction opposite to that of the first plate (110, 130), and a side member (150) enclosing a space between the first plate and the second plate (Fig. 2); and
a camera structure (400, 300, 200) disposed in the space between the first plate and the second plate at a periphery of a portion of the side member (Figs. 2-6), 
wherein the camera structure (40) comprises:
a camera housing structure disposed between the first plate and the second plate (Figs. 2-6);
at least one image sensor disposed in the camera housing structure (Fig. 3; para. 0065); and
at least one lens disposed inside the camera housing structure between the at least one image sensor and the first plate and facing the first plate (Fig. 6), 
wherein the camera housing structure (40) comprises a side surface facing a portion of the side member (150), the side surface having a first stepped structure (Figs. 5-7; para. 0061; 
wherein the portion (500) of the side member (150) has a second stepped structure formed to correspond to the first stepped structure (Figs. 5-10; para. 0061).

Regarding claim 2, Kim teaches everything as claimed in claim 1. In addition, Kim teaches wherein the camera housing structure comprises:
a first camera housing structure (200) disposed between the first plate and the second plate (Fig. 5); and
a second camera housing structure (300) disposed between the first camera housing structure and the first plate (Figs. 5, 6), wherein the at least one image sensor is disposed inside the first camera housing structure, wherein the at least one lens is disposed inside the second camera housing structure, and wherein a side surface of the first camera housing structure and a side surface of the second camera housing structure together form the first stepped structure (Figs. 2-6; para. 0065).

Regarding claim 3, Kim teaches everything as claimed in claim 2. In addition, Kim teaches further comprising at least one barrel member disposed inside the second camera housing structure, wherein the at least one lens is disposed in the at least one barrel member (Fig. 6).

Regarding claim 4, Kim teaches the electronic device of claim 3, wherein at least part of the at least one barrel member is disposed to be exposed through at least one opening formed in the second camera housing structure (300) (Fig. 6).

Regarding claim 9, Kim teaches the electronic device of claim 2, wherein the first stepped structure is formed by a cutting portion formed in an inner direction further than a corner of a corresponding first camera housing structure at one side corner of the side surface of the second camera housing structure (Fig. 6).

Regarding claim 10, Kim teaches the electronic device of claim 2, wherein the first camera housing structure (230) is formed integrally with the second camera housing structure (220) (Figs. 5, 6).

Regarding claim 11, Kim teaches everything as claimed in claim 1, wherein the portion of the side member is disposed at a corner (112) of the first plate (110), when viewed from above the first plate (Figs. 1, 5, 6; para. 0063).

Regarding claim 13, Kim teaches the electronic device of claim 1, further comprising a display (30) disposed in the space between the first plate and the second plate, wherein the display is visible through the first plate (Figs. 1, 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170351164) in view of Zhao et al (US 20210051249).
Regarding claim 5, Kim teaches everything as claimed in claim 2, but fails to teach
further comprising: a first cutting portion formed to have a first cutting amount at one side corner of the side surface of the first camera housing structure; and a second cutting portion formed to have a second cutting amount larger than the first cutting amount at a corner connected to the first cutting portion of the side surface of the second camera housing structure, wherein the first stepped structure is formed by a difference between the first cutting amount of the first cutting portion and the second cutting amount of the second cutting portion.
However, in the same field of endeavor Zhao teaches
further comprising: a first cutting portion (121) formed to have a first cutting amount at one side corner of the side surface of the first camera housing structure; and a second cutting portion (122) formed to have a second cutting amount larger than the first cutting amount at a corner connected to the first cutting portion of the side surface of the second camera housing structure, wherein the first stepped structure is formed by a difference between the first cutting amount of the first cutting portion and the second cutting amount of the second cutting portion (Figs. 2, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Zhao in Kim to further comprising: a first cutting portion formed to have a first cutting amount at one side corner of the side surface of the first camera housing structure; and a second cutting portion formed to have a second cutting amount larger than the first cutting amount at a corner connected to the first cutting portion of the side surface of the second camera housing structure, wherein the first stepped structure is formed 

Regarding claim 6, the combination of Kim and Zhao teaches everything as claimed in claim 5. In addition, Kim teaches wherein the side member comprises:
a first surface (surface of 500) facing the first plate (110) (Fig. 6; para. 0059);
a second surface facing the second plate (Fig. 7);
a side surface (inner side surface of bezel 150) configured to enclose a space between the first surface and the second surface (Figs. 6, 7); and
a camera mounting portion (500) formed at the second surface and comprising at least one through-hole (510) penetrated from the first surface to the second surface, wherein the camera structure (40) is mounted in the camera mounting portion, and at least part of the camera structure is disposed to be exposed at the first surface through the at least one through-hole (Figs. 1, 5-7).

Regarding claim 7, the combination of Kim and Zhao teaches everything as claimed in claim 6. In addition, Kim teaches wherein the second stepped structure (the step below 531) is formed at one side corner of the camera mounting portion (Fig. 7).

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al (US 20180198897): camera module mounting structure.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/19/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696